Citation Nr: 1533078	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-19 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, diagnosed as cervical spondylosis.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a psychiatric disability not otherwise specified (NOS).

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a thoracolumbar spine disability.

7.  Entitlement to service connection for a neurological disability of the bilateral lower extremities.

8.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Everett L. McKeown, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served from July 1998 to November 1998 on active duty for training and had periods of active duty from February 2003 to August 2003 and from October 2010 to October 2011.  She also had additional service in the Army National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the St. Petersburg, Florida RO.  In March 2015, a videoconference hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration; additional evidence was submitted in May 2015, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).

The issues of entitlement to service connection for headaches, a thoracolumbar spine disability, and a neurological disability of the bilateral lower extremities, as well as the issue of entitlement to a rating in excess of 30 percent for PTSD, are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed cervical spine spondylosis is etiologically related to her service.

2.  It is reasonably shown that the Veteran's current IBS disability began in service and has persisted since.

3.  It is reasonably shown that the Veteran's current hemorrhoid disability began in service and has persisted since.

4.  On the record at a March 2015 hearing before the Board, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that she wished to withdraw her appeal seeking service connection for a psychiatric disability NOS; no allegations of errors of fact or law in that matter remain.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability, diagnosed as cervical spondylosis, is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2014).

2.  Service connection for IBS is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).

3.  Service connection for hemorrhoids is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).

4.  The criteria for withdrawal of an appeal are met as to the claim seeking service connection for a psychiatric disability NOS; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claims for service connection for a cervical spine disability, IBS, and hemorrhoids.  However, as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service Connection Claims - in general

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Cervical Spine Disability

Some chronic diseases (to include arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned disability).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as arthritis or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

The Veteran's service treatment records do not note any complaints, findings, diagnoses, or treatment pertaining to cervical spine disability.

The first medical evidence of record documenting complaints related to the Veteran's cervical spine consists of a December 2011 VA treatment record (approximately two months after her last discharge from active service) wherein she complained of cervical spine pain, and she was assessed with neck pain.

On VA neck examination in January 2012, the Veteran reported dull pain in her neck starting in December 2010, which she attributed to wearing the gear associated with her deployment to Afghanistan.  She stated that she would occasionally take Ibuprofen for this pain.  Because she was pregnant at the time of this examination, no x-rays of her cervical spine were taken.  She was diagnosed with cervicalgia, with the onset date noted to be December 2010.  No medical nexus opinion regarding the etiology of her cervical spine condition was provided.

A March 2015 private MRI of the Veteran's cervical spine revealed broad disc-osteophyte complex formation at C5-6 and mild narrowing of bilateral foramina from uncovertebral spur.

At her March 2015 hearing, the Veteran testified that her current cervical spine disability was caused by wearing and carrying approximately 60 pounds of loadbearing equipment (including full protective gear, a helmet, a vest, a weapon, and a backpack with medical supplies) for six to eight hours per day, five to six days a week, during her service in Afghanistan.  She also testified that her neck pain began in service in February 2011.

An April 2015 private treatment record noted that the Veteran's neck pain had begun four years ago, and seemed to have "significantly worsened after [her] tour of duty in Afghanistan in 2010-2011 when [she] was frequently carrying large loads and equipment around her shoulders as well as heavy equipment and [a] heavy helmet for large periods."  Based on the current examination as well as the results of the March 2015 private MRI, the examining physician diagnosed the Veteran with cervicalgia (neck pain) and cervical spondylosis without myelopathy.  The physician opined the following: "[The Veteran] has progressively worsening neck pain, axial in distribution, which by history and exam seems facet-mediated.  Given her young age, this likely implies some type of inflammatory, accelerated degenerative condition induced by repetitive trauma or stress, in this case related to military service."

The Veteran has asserted throughout the period of the current claim that she has continued to suffer from symptoms of cervical spine disability ever since her most recent period of active duty service.  The Board notes that the Veteran is a nurse practitioner, and therefore her opinions regarding medical matters are entitled to probative weight.

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that her cervical spine disability (cervical spondylosis) is related to her service.  See 38 C.F.R. § 3.303(b).  The most probative evidence of record (i.e., the medical opinion by the private physician in April 2015 - which the Board finds no reason to question, as such opinion is supported by adequate rationale - as well as the Veteran's own medical opinion regarding the etiology of her cervical spine disability symptoms) supports that there is a nexus between the Veteran's current cervical spine disability and her military service.  Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., opinions by a medical professionals) supports a finding that her currently diagnosed cervical spine spondylosis is etiologically related to her service.  Accordingly, service connection for such disability is warranted.

Service Connection for IBS

The Veteran's service treatment records reveal that in June 2011, while on active duty in Afghanistan, she complained of changes in bowel habits.  She stated that she had new onset urgency for bowel movements, and that this change occurred rapidly following a meal she had with her Afghan counterparts.  She reported that a day with frequent (three or more) bowel movements was followed by constipation.  It was noted that multiple team members had complained about this same issue and also saw an increase in symptoms following the suicide bombing at the hospital that the Veteran was exposed to.  The Veteran was diagnosed with IBS and instructed to monitor her symptoms (especially diarrhea).  The rest of her service treatment records do not note any complaints, findings, diagnoses, or treatment pertaining to IBS.

A December 2011 VA treatment record (approximately two months after her last discharge from active service) noted the Veteran's report that she had started developing loose stools while serving in Afghanistan around February 2011.  She described her symptoms as alternating between diarrhea (four to six loose stools per day, two to three times a week, and sometimes accompanied by an urgency to defecate) and constipation, and stated that she had never had this prior to deployment.  She was assessed with symptoms of IBS, and she expressed hope that, with resolution of stress and time, this would calm down.

On VA rectum/anus and intestinal conditions examination in January 2012, the Veteran reported that while stationed in Afghanistan in February 2011, she began having alternating and intermittent constipation and diarrhea.  She stated that she thought her gastrointestinal distress was secondary to doxycycline (an antibiotic she was taking), but the symptoms persisted.  She reported that she continued to experience current symptoms of abdominal cramping and diarrhea (lasting three to five days) after a period of three to five days of constipation with increased gas and abdominal distention.  She was diagnosed with IBS, with the onset date noted to be February 2011.  No medical nexus opinion regarding the etiology of her IBS condition was provided.

On an April 2012 National Guard post-deployment questionnaire, it was noted that a referral was recommended for the Veteran's constipation/diarrhea.  On a December 2012 National Guard questionnaire, she indicated that she currently had trouble with her bowels and that she was currently being treated for such.

At her March 2015 hearing, the Veteran testified that her IBS symptoms began in February 2011 while serving in Afghanistan, noting that she ate the Afghan food and drank Chai every day with the nurses and doctors there.  She testified that diarrhea was her main symptom at the time, and that she had wanted to attribute it to the doxycycline she was taking there, but then the diarrhea did not go away after stopping this antibiotic and still had not gone away as of the present time.  She also testified that her current symptoms included feeling an urgency to have to defecate.

An April 2015 private treatment record noted the Veteran's complaints of loose stools and stomach cramps since 2011, and she was assessed with abdominal pain, with a plan to refer her to a gastroenterologist.

The Veteran has asserted throughout the period of the current claim that she has continued to suffer from symptoms of IBS ever since her most recent period of active duty service.  The Board notes that the Veteran is a nurse practitioner, and therefore her opinions regarding medical matters are entitled to probative weight.

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that her IBS is related to her service.  See 38 C.F.R. § 3.303(b).  A June 2011 service treatment record documents that the Veteran was diagnosed with IBS during active service, and the post-service medical evidence of record reflects that she has consistently reported symptoms of IBS since her most recent period of active service.  The most probative evidence of record (i.e., treatment records documenting IBS symptomatology in service and continuously since service) supports that there is a nexus between the Veteran's current IBS disability and her military service.  Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., in-service and post-service medical records documenting IBS symptomatology) supports a finding that her current IBS disability began in service and has persisted since.  Accordingly, service connection for such disability is warranted.

Service Connection for Hemorrhoids

The Veteran's service treatment records reveal that in June 2011, while on active duty in Afghanistan, she complained of changes in bowel habits, and the examining provider noted that he or she "was able to appreciate external hemorrhoids."  The Veteran was diagnosed with hemorrhoids (external).  The rest of her service treatment records do not note any complaints, findings, diagnoses, or treatment pertaining to hemorrhoids.

On VA rectum/anus examination in January 2012 (approximately three months after her last discharge from active service), the Veteran reported that while stationed in Afghanistan in February 2011, she began having alternating constipation and diarrhea and then started to have symptoms of hemorrhoids (both internal and external).  She stated that she did not seek care for the hemorrhoids and did not use any medications other than a lotion she had.  She stated that the hemorrhoids would get worse during periods of constipation, and then the diarrhea following would aggravate the existing hemorrhoids.  At the present time, she said she used an aloe vera cream and no other treatment, and it was noted that she was currently pregnant.  She was diagnosed with small or moderate external hemorrhoids, with the onset date noted to be February 2011.  No medical nexus opinion regarding the etiology of her hemorrhoid condition was provided.

At her March 2015 hearing, the Veteran testified that she currently suffered from hemorrhoids as a result of the diarrhea and constipation symptoms associated with her IBS, and that her hemorrhoids occurred with the same frequency as her IBS symptoms.

The Veteran has asserted throughout the period of the current claim that she has continued to suffer from hemorrhoids ever since her most recent period of active duty service.  The Board notes that the Veteran is a nurse practitioner, and therefore her opinions regarding medical matters are entitled to probative weight.

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that her hemorrhoids are related to her service.  See 38 C.F.R. § 3.303(b).  A June 2011 service treatment record documents that the Veteran was diagnosed with hemorrhoids during active service, and the post-service medical evidence of record reflects that she has consistently reported symptoms of hemorrhoids since her most recent period of active service.  The most probative evidence of record (i.e., treatment records documenting hemorrhoids in service and continuously since service) supports that there is a nexus between the Veteran's current hemorrhoid disability and her military service.  Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., in-service and post-service medical records documenting hemorrhoids) supports a finding that her current hemorrhoid disability began in service and has persisted since.  Accordingly, service connection for such disability is warranted.

Withdrawal of Appeal - Service Connection for Psychiatric Disability NOS

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.

On the record at a March 2015 hearing before the undersigned, the Veteran indicated that she wished to withdraw her appeal seeking service connection for a psychiatric disability NOS.  There remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.



ORDER

Service connection for a cervical spine disability, diagnosed as cervical spondylosis, is granted.

Service connection for IBS is granted.

Service connection for hemorrhoids is granted.

The appeal seeking service connection for a psychiatric disability NOS is dismissed.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.  

The Board notes that service connection may be established for a Persian Gulf Veteran (i.e., a Veteran who had active service in the Southwest Asia theater of operations during the Persian Gulf War) who exhibits objective indications of "qualifying chronic disability," including a chronic disability resulting from a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  However, while the Veteran's service personnel records confirm that she had active service in Jordan (in April 2003) and in Afghanistan (from November 2010 to September 2011), these countries are not located in the Southwest Asia theater of operations.  See 38 C.F.R. § 3.317(e)(2).   

The Veteran did testify at her March 2015 hearing that she was in Kuwait on several occasions and that it was her "in and out" country for both deployments (in 2003 and 2010-11).  She testified that she was in Kuwait for seven to ten days prior to her Afghanistan deployment, for five to seven days of R&R, and for ten days after her Afghanistan deployment.  Therefore, the AOJ should attempt to confirm her reported service in the Southwest Asia theater of operations prior to, during and after her deployments.

Service Connection for Headaches

The Veteran contends that her current headaches are related to her most recent period of active service from October 2010 to October 2011, including her deployment to Afghanistan during that time.  She also contends that her current headaches are related to her cervical spine disability (which is now service-connected) and are also impacted by stress (she is service-connected for PTSD).

The Veteran's service treatment records do not note any complaints, findings, diagnoses, or treatment pertaining to headaches.

On VA headaches examination in January 2012 (approximately three months after her last discharge from active service), the Veteran reported that she was at the end of her deployment in Afghanistan when she started to get headaches in the bilateral temporal regions occurring two to three times a week and lasting one to two hours.  She stated that they seemed to be worse when she was sleep-deprived, and noted that they had not improved since getting back from deployment because her sleeping pattern was still off secondary to her current pregnancy.  She reported that she was currently getting the headaches two to three times a week (for one to two hours at a time).  She also stated her belief that stress impacted these headaches.  She was diagnosed with headaches, with the onset date noted to be August 2011.  No medical nexus opinion regarding the etiology of her headache condition was provided.

On a December 2012 National Guard questionnaire, the Veteran indicated that she currently had frequent headaches "since deployment" and that she was not currently being treated for such.

At her March 2015 hearing, the Veteran testified that her current headaches were caused by wearing and carrying approximately 60 pounds of loadbearing equipment (including full protective gear, a helmet, a vest, a weapon, and a backpack with medical supplies) for six to eight hours per day, five to six days a week, during her service in Afghanistan.  She also testified that her headaches (which felt like a tension and a tightness) usually occurred when she had flare-ups of neck pain.

The Board notes that there are no medical opinions currently of record which adequately address the etiology of the Veteran's current headaches, to include the medical question of whether the Veteran's headaches have been caused or aggravated by her now service-connected cervical spine disability or her service-connected PTSD.  Therefore, a new VA examination with adequate medical opinions addressing these questions must be obtained.

Service Connection for Thoracolumbar Spine Disability

The Veteran contends that her current lumbosacral spine disability resulted from the in-service aggravation (during her most recent period of active service from October 2010 to October 2011, including her deployment to Afghanistan during that time) of thoracolumbar spine disabilities which had preexisted her first period of active service.

At the Veteran's July 1997 service enlistment examination (prior to her first period of active service), it was noted that contemporaneous July 1997 x-rays of her lumbosacral spine and thoracic spine had revealed the following abnormalities: 60 degree lumbar lordosis, 11 degree lumbar scoliosis to the right, 32 degree thoracic kyphosis, and 10 degree thoracic scoliosis to the left; as a result, she was disqualified for military service.  However, at a September 1997 orthopedic examination, the examining provider diagnosed her with an "essentially normal back" and opined: "I don't see any reason her back should prevent prolonged rigorous physical activity."  Based on this examining provider's recommended waiver, the Veteran went on to enter her first period of active service in July 1998.  Thereafter, her service treatment records do not note any complaints, findings, diagnoses, or treatment pertaining to thoracolumbar spine disability.

A December 2011 VA treatment record (approximately two months after her last discharge from active service) noted the Veteran's report that she had developed back pain while deployed and that her low back pain had started in February 2011 while she was in Afghanistan.  It was noted that she was currently pregnant and "hopeful that much of the back pain will resolve when she delivers [her baby]..."  It was also noted that she had an outside treatment provider, Dr. Dresbach; on remand, all records from Dr. Dresbach should be secured.

On VA back examination in January 2012, the Veteran reported that thoracic pain developed between her shoulder blades while wearing her weighted, protective vest during her active service in Afghanistan.  She also attributed this pain to the poor mattresses while on deployment.  She stated that a few corpsmen there would provide back "adjustments" which would help with the pain.  She reported that at that time she was taking occasional Ibuprofen for pain relief twice a week, and that this pattern persisted until she came back to the United States in October 2011.  She noted that she did still have the same pain in the thoracic region.  She reported that her low back pain started at the same time in February 2011, which started as an aching pain and progressed to radicular pains bilaterally from the buttocks to the back of the knees (right worse than left).  She stated that since arriving back to the United States after her deployment, the pain had gotten worse; however, she attributed this to her current pregnancy (35 weeks along).  Because she was pregnant at the time of this examination, no x-rays of her thoracolumbar spine were taken.  She was diagnosed with pain in thoracic spine and low back pain, with the onset date noted to be February 2011.  No medical nexus opinion regarding the etiology of her lumbosacral spine condition was provided.

On a December 2012 National Guard questionnaire, the Veteran indicated that she currently had back pain "since deployment" and that she was not currently being treated for such.

At her March 2015 hearing, the Veteran testified that her preexisting thoracolumbar spine disabilities were aggravated in service by wearing and carrying approximately 60 pounds of loadbearing equipment (including full protective gear, a helmet, a vest, a weapon, and a backpack with medical supplies) for six to eight hours per day, five to six days a week, during her service in Afghanistan.  She also testified that her low back pain began in service in February 2011, but that such pain was attributed to her pregnancy while in service.  [The Board notes that in February 2011, the Veteran would not yet have been pregnant with the child she gave birth to in February 2012.]  She testified that she currently suffered from flare-ups of back pain but had not seen a doctor for such pain (other than for her January 2012 VA examination).

An April 2015 private treatment record noted the Veteran's complaints of lower back pain flare-ups, and she was assessed with lower back pain.

The Board notes that there are no medical opinions currently of record which adequately address the medical question of whether the Veteran's preexisting thoracolumbar spine disabilities (noted on her service entrance examination in July 1997) were aggravated (i.e., underwent a permanent worsening beyond normal progression) during any period of her active service.  Therefore, a new VA examination with an adequate medical opinion addressing this question must be obtained.

Service Connection for Neurological Disability of Bilateral Lower Extremities

The Veteran contends that her current neurological disability of the bilateral lower extremities is related to her thoracolumbar spine disability (for which the issue of service connection is still on appeal).

The Veteran's service treatment records do not note any complaints, findings, diagnoses, or treatment pertaining to bilateral lower extremity disability.

A December 2011 VA treatment record (approximately two months after her last discharge from active service) noted the Veteran's report that her low back pain (which had started in February 2011 while she was in Afghanistan) at times radiated down one or both posterior thighs to about the knee.

On VA back examination in January 2012, the Veteran reported that her low back pain started in service in February 2011, which started as an aching pain and progressed to radicular pains bilaterally from the buttocks to the back of the knees (right worse than left).  She stated that since arriving back to the United States after her deployment, the pain had gotten worse; however, she attributed this to her current pregnancy (35 weeks along).  Neurological testing at the current examination showed mild intermittent pain/radiculopathy in both lower extremities, and involvement of the sciatic nerve was noted bilaterally.  She was diagnosed with sciatica in both lower extremities, with the onset date noted to be February 2011.

The Board notes that the claim for service connection for a neurological disability of the bilateral lower extremities is inextricably intertwined with the claim for service connection for a thoracolumbar spine disability being remanded, and appellate consideration of the bilateral lower extremities claim must be deferred pending resolution of the thoracolumbar spine disability claim.

Rating for PTSD

The Veteran was most recently afforded a VA examination to assess her service-connected PTSD in January 2012.  Thereafter, at her March 2015 hearing, her attorney alleged that her symptoms were "much more severe" now than they were at her January 2012 VA examination.  The Board notes that the following symptoms were not indicated on the January 2012 VA examination report, but the Veteran offered testimony during her March 2015 hearing to support that she currently had such symptoms now: irritability or outbursts of anger (she and her husband testified that she was short-tempered, especially at home), panic attacks occurring at least once a week, chronic sleep impairment, mild memory loss (she testified that she was unable to remember simple things in her job as a nurse practitioner), impairment of short- and long-term memory, disturbances of motivation and mood, suicidal ideation (during high-stress times), and impaired impulse control.

Given these allegations of increased severity (at her March 2015 hearing), a contemporaneous examination to assess her PTSD disability is necessary.  In addition, ongoing reports of VA treatment must be secured, as well as any outstanding reports of any prior VA treatment (as the Veteran testified with regard to getting psychiatric treatment at the VA Medical Center in Lincoln, Nebraska from the fall of 2012 to September 2013, and the reports of such treatment are not currently of record).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the service department to request confirmation of service in Kuwait.  She testified at her March 2015 hearing that she was in Kuwait on several occasions (including for seven to ten days prior to her Afghanistan deployment, for five to seven days of R&R, and for ten days after her Afghanistan deployment) and that it was her "in and out" country for both deployments (in 2003 and 2010-11).  

2.  Ask the Veteran to (1) provide copies of any records in her possession confirming service in Kuwait; and (2) identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation she has received for her headaches, lumbosacral spine, bilateral lower extremities, and PTSD, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (to include all outstanding records from Dr. Dresbach).  Obtain complete records of all such treatment and evaluation from all providers identified.  In addition, specifically secure complete copies of the clinical records of all VA treatment the Veteran has received for these disabilities since 2012 (to include all psychiatric treatment at the VA Medical Center in Lincoln, Nebraska from the fall of 2012 to September 2013).

3.  Arrange for a headaches examination of the Veteran to ascertain the nature and likely etiology of any current headache disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions as to the following:

(a) Please identify (by medical diagnosis) each headache disability found; and 

(b) Please identify the most likely etiology for any/each headache disability entity diagnosed during the period of claim.  Specifically, the examiner must opine as to the following:

(i) Is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of the Veteran's military service (to specifically include her deployment in Afghanistan)?  The examiner must specifically consider and address the Veteran's allegations of continuity of symptomatology since service.

AND

(ii) Is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by her (now) service-connected cervical spine disability and/or her service-connected PTSD?

AND

(c) If there is no diagnosis (and the record confirms that the Veteran served in Kuwait), provide a description of all symptoms manifested by headaches.  Then, determine whether there are any objective medical indications that the Veteran is suffering from a undiagnosed illness or chronic disability manifested by headaches; and opine as to whether it is at least as likely as not (50 percent probability or greater), that the Veteran's headaches are due to an undiagnosed illness.

The examiner must explain the rationale for all opinions, citing to relevant service treatment records, supporting factual data, and medical literature, as appropriate.

4.  Arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of any current lumbosacral spine disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions as to the following:

(a) Please identify (by medical diagnosis) each thoracolumbar spine disability found.

(b) Please identify the most likely etiology for any/each thoracolumbar spine disability entity diagnosed during the period of claim and indicate whether any such diagnosis is a medically unexplained chronic multisystem illness.

(c) The examiner must opine as to whether or not there is any evidence in the record that renders it undebatable from a medical standpoint that the Veteran had a lumbar spine disability that preexisted service (July 1997 pre-service X-rays showed 60 degree lumbar lordosis, 11 degree lumbar scoliosis to the right, 32 degree thoracic kyphosis, and 10 degree thoracic scoliosis to the left); and 

(d) If a lumbar spine disability preexisted service, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that such preexisting back disorder increased in severity during service; and 

(e) The examiner must opine as to whether or not there is any evidence in the record that renders it undebatable from a medical standpoint that any lumbar spine disability that preexisted service and increased in severity during service was not aggravated (i.e., permanently worsened beyond the natural progression of the disease) by any period of the Veteran's active service.

(f) If there is no diagnosis (and the record confirms that the Veteran served in Kuwait), provide a description of all low back symptoms.  Then, determine whether there are any objective medical indications that the Veteran is suffering from a undiagnosed illness or chronic disability manifested by low back symptomatology; and opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's and low back complaints are due to an undiagnosed illness.

The examiner must explain the rationale for all opinions, citing to relevant service treatment records, supporting factual data, and medical literature, as appropriate.

5.  Arrange for a psychiatric examination of the Veteran to determine the severity of her service-connected PTSD disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions as to the following:

(a) Please identify and describe in detail all symptoms and manifestations of the Veteran's service-connected PTSD disability (and their degree of severity and impact on function).

(b) Please specifically comment on the impact of the Veteran's service-connected PTSD disability on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

6.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims for service connection for headaches, service connection for a lumbosacral spine disability, and an increased rating for PTSD, followed by the claim for service connection for a neurological disability of the bilateral lower extremities (after any further development indicated and in light of the determination made on the lumbosacral spine disability issue).  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


